DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 03/15/2022.  In virtue of the amendment:
Claims 1, 4-7 and 9-23 are present in the instant application.
Claims 1, 4, 9 and 15 are currently amended.
Claims 2, 3 and 8 are canceled.
Claims 16-23 are newly added.
The Applicant’s argument, in response to the rejection of claims 1-6 and 12-15, filed on 03/15/2022 have been considered and found persuasive.  Therefore, amended claims 1, 4-7 and 9-23, after comprehensive searching, are allowable.

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-7 and 9-23 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a driver of a Light Emitting Diode (LED), comprising: a main circuit of a Ringing Choke Converter (RCC), comprising: an energy input terminal, configured to receive an input voltage; an energy output terminal, coupled to the LED and configured to provide an output current to the LED; and a control terminal, configured to receive a driving signal; a driving circuit of the RCC, comprising a driving signal output terminal coupled to the control terminal, and being configured to provide the driving signal to the main circuit via the driving signal output terminal; a first adjustment module, coupled between the energy input terminal and the driving signal output terminal, and configured to adjust the driving signal according to the input voltage; and a second adjustment module, coupled between the energy output terminal and the driving signal output terminal, and configured to adjust the driving signal according to the output current, wherein the driving signal comprises a driving current, and the first adjustment module is configured to adjust the driving current by absorbing a first part of the driving current; and wherein the first adjustment module comprises a first triode, a collector of the first triode is coupled to the driving signal output terminal, and the first adjustment module is configured to absorb the first part of the driving current via the first triode” and combination thereof, in the claim(s), i.e., claim 1, (claims 4-7 and 9-14 are allowed as being dependent on claim 1), and
“… a Light Emitting Diode (LED) system, comprising: an LED; a main circuit of a Ring Choke Converter (RCC), comprising: an energy input terminal, configured to receive an input voltage; an energy output terminal, coupled to the LED and configured to provide an output current to the LED; and a control terminal, configured to receive a driving signal; a driving circuit of the RCC, comprising a driving signal output terminal coupled to the control terminal, and being configured to provide the driving signal to the main circuit via the driving signal output terminal; a first adjustment module, coupled between the energy input terminal and the driving signal output terminal, and configured to adjust the driving signal according to the input voltage; and a second adjustment module, coupled between the energy output terminal and the driving signal output terminal, and configured to adjust the driving signal according to the output current, wherein the driving signal comprises a driving current, and the first adjustment module is configured to adjust the driving current by absorbing a first part of the driving current, and wherein the first adjustment module comprises a first triode, a collector of the first triode is coupled to the driving signal output terminal, and the first adjustment module is configured to absorb the first part of the driving current via the first triode” and combination thereof, in the claim(s), i.e., claim 15, (claims 16-23 are allowed as being dependent on claim 15), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Ding (U.S. Pub. 2019/0313492 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844